 1 NICHOLAS F. REYES, #102114
   Attorney at Law
 2 1107 “R” Street
   Fresno, CA 93721
 3 Telephone: 559-486-4500
   Facsimile: 559-486-4533
 4 E-mail: nfreyeslaw@gmail.com

 5 Attorney for Defendant
   MIGUEL ALVAREZ CERVANTES
 6

 7                           IN THE UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9   UNITED STATES OF AMERICA,                         CASE NO. 2:18-MJ-00178-CKD
10                               Plaintiff,            SUBSTITUTION OF ATTORNEY
11   v.
12   MIGUEL ALVAREZ CERVANTES,
13                               Defendant.
14

15          Defendant, MIGUEL ALVAREZ CERVANTES, hereby substitutes Nicholas F.
16
     Reyes, with law offices at 1107 R Street, Fresno, California 93721, in place and stead of
17
     MATTHEW C. BOCKMON, Assistant Federal Defender, of the Federal Defender’s Office.
18

19 Dated: September 27, 2018                           /s/ Miguel Alvarez Cervantes
                                                       Miguel Alvarez Cervantes, Defendant
20

21 Dated: October 1, 2018                              /s/ Matthew C. Bockmon_
                                                       Matthew C. Bockmon, AFD
22
     I accept the above substitution.
23
     Dated: September 27, 2018                         /s/ Nicholas F. Reyes
24                                                     Nicholas F. Reyes, Esq.

25 IT IS ORDERED.

26 Dated: October 2, 2018

27

28
                                                   1
